Case 1:19-cv-10288-AJN Document 8 Filed 11/26/19 Page 1of1

one _ mone ST aes a

pom
i

ALAN D. LEVINE

}

!

ATTORNEY AT LAW i. :
80-02 KEW GARDENS ROAD | ti |
\

5

}

KEW GARDENS. NEW YORK 11 A419 NOV 2 7901 9
{| =

(718) 793-6863
ALAN D. LEVINE FAX: (718) 261-0317
SUSANNE RAMKISHUN E-MAIL: alandiaw@justice.com

November 26, 2019

VIA ECF
Honorable Allison J. Nathan
United States District Judge

 

The Initial Pretrial Conference in this

 

 

 

ter is hereby adj d to April
40 Centre Street a 0090 at 3.00 a coun o Apr
New York, New York 10007 ? ‘U0 p.m.
Re: Russo v. United States
19 CV 10288 (AJN)
Dear Judge Nathan:

lam in receipt of the court’s notice of an initial pretrial conference in the above-
referenced FTCA case, which has been scheduled for April 17, 2020 at 3:00 P.M. | will
be out of the city for that entire day at a 40th anniversary reunion of my law school
class. My schedule is open for a conference on any other date during the month of April
2020, with the exception of April 30. Consequently, | am requesting that the court
adjourn the conference to another date during April.

| have not copied the Southern District United States Attorney’s Office in this
letter, as they are not yet required to have answered the complaint.

Very truly yours,
an ) ‘ +.

LAN D. LEVINE, ESQ.
ADL/sr

    

  

HON ALISON J. NATHAN
UNITED STATES DISTRICT JUDGE

 
